PARDEE, Circuit Judge.
This cause came on to be further heard upon the interventions of Brown & Randolph, Cobb & Erwin, Goet-chius & Chappell, Tom Eason, Crovatt & Whitfield, E. A. Hawkins, J. B. Geoger, Janes & Hutchens, Neel & Peeples, Thomas F. Walsh, jr., and G. R. Hutchens, and upon the master’s reports thereon and the exceptions thereto, whereupon it is considered that the exceptions are not well taken and are overruled. It is thereupon ordered that the said exceptions be and they are overruled, and the master’s reports he and they are in all respects confirmed; and, it appearing that the services for which the interveners claim the compensation allowed by the master were within the terms and meaning of the order appointing receivers in this cause and entitled to be paid under the said order, it is further ordered that the receivers do pay the amounts, with interest, as allowed and approved in the master’s reports.